Citation Nr: 0631710	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-24 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 10 percent, from 
December 10, 2002, and in excess of 50 percent from August 
3, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and private counselor


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel
INTRODUCTION

The veteran served on active duty from July 1969 to March 
1972.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which granted service connection for PTSD, 
evaluated as 10 percent disabling from December 10, 2002.  A 
December 2004 rating decision assigned a 50 percent 
evaluation, effective August 3, 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During a June 2006 hearing before the undersigned Veterans 
Law Judge, the veteran asserted that his PTSD had increased 
in severity since his most recent VA examination, conducted 
in October 2004.  Also during the hearing, in correspondence 
dated in June 2006 to VA, and in correspondence dated in 
July 2006 to the veteran's senator, a retired private 
counselor asserted that the veteran's PTSD had increased in 
severity since the October 2004 VA examination.  In doing 
so, he made detailed references to the October 2004 VA 
examination report.  The Court of Appeals for Veterans 
Claims (Court) has held that when a veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

The Board also observes that during the hearing, the veteran 
and the private counselor asserted that the veteran's PTSD 
interfered with his employability.  The veteran PTSD had 
recently forced him to stop his part-time job.  In this 
regard, the October 2004 VA examination report suggests that 
the veteran's psychological (PTSD) and physical conditions 
(residuals of a stroke) acted in combination to affect the 
veteran's ability to work.  Ultimately, however, the report 
is unclear as to whether any difficulty with employment at 
that time was due to the veteran's stroke residuals or his 
PTSD.  

The veteran also testified during his hearing that he had 
submitted medical records to the Social Security 
Administration (SSA) in connection with a claim for 
unemployment benefits.  These records include reports of 
examinations requested by SSA.  Although the veteran waived 
review of these documents by the RO, the RO was subsequently 
unable to obtain any SSA records.  Thus, the veteran's 
claims file contains no SSA determination, or any medical 
evidence considered by SSA.  

The Court has interpreted the duty to assist to include 
requesting information and records from the SSA which were 
relied upon in any disability determination.  Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from SSA, including decisions by the administrative 
law judge, and give the evidence appropriate consideration 
and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 
(1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
In addition, there are heightened obligations to assure that 
the record is complete with respect to Federal Government 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

At the hearing the veteran also waived review of recent 
treatment records from the Fort Worth Vet Center but did not 
subsequently submit any records  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy 
of all determinations either granting, 
denying or confirming an SSA award, as 
well as all medical and employment 
records relied upon in making the 
determinations.  The veteran or his 
representative is asked to submit 
copies of these records in order to 
expedite the process of adjudicating 
the veteran's claim. 

2.  Obtain and associate with the 
claims file copies of all medical 
records located at the Fort Worth Vet 
Center, which have not been previously 
secured.

3.  The veteran is asked to provide any 
and all records regarding his 
disability/retirement from American 
Airlines, if any.  If there are no 
records available, the veteran should 
so indicate.      

4.  Schedule the veteran for an 
examination by an appropriate VA 
examiner to determine the nature and 
current level of severity of the 
veteran's service-connected PTSD.  The 
claims file must be made available to 
the examiner.  The examination should 
comply with AMIE protocols for the 
appropriate examination.  The examiner 
is requested to address the effect of 
the veteran's PTSD on his employability.  
A complete rationale for all opinions 
expressed must be provided.  If the 
examiner finds it impossible to provide 
an opinion without resort to pure 
speculation, the examiner should so 
indicate.  If possible, but not 
required, the examiner should note the 
nature and extent of the residuals of 
the nonservice connected stroke.

5.  Then, readjudicate the veteran's 
claim for an initial evaluation for PTSD 
in excess of 10 percent, from December 
10, 2002, and in excess of 50 percent 
from August 3, 2004.  If any benefit 
sought on appeal remains denied, provide 
the veteran with an SSOC.  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


